Citation Nr: 0120499	
Decision Date: 08/10/01    Archive Date: 08/14/01

DOCKET NO.  99-02 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for bronchitis with 
pulmonary emphysema and history of pulmonary tuberculosis, 
minimal, inactive, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The veteran had near continuous active service from January 
1946 to November 1973.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 1998 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA) that denied an increased rating, in 
excess of 30 percent, for bronchitis with pulmonary emphysema 
and history of pulmonary tuberculosis, minimal, inactive.


REMAND

The veteran contends that he is entitled to an increased 
rating, in excess of 30 percent, for his service connected 
bronchitis with pulmonary emphysema and history of pulmonary 
tuberculosis.  A higher rating of 60 percent for his 
bronchitis and pulmonary emphysema would be warranted where 
any one of the following factors are met: 

1) an FEV-1 of 40 to 55 percent predicted; or
2) FEV-1/FVC of 40 to 55 percent; or
3) DLCO (SB) (diffusion capacity of the lung 
for carbon monoxide by the single breath 
method) of 40 to 55 percent predicted; or
4) maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit).

38 C.F.R. § 4.97, Diagnostic Codes 6600 and 6603 (2000).  A 
100 percent rating includes factors such as cor pulmonale, 
right ventricular hypertrophy, pulmonary hypertension, 
episode(s) of acute respiratory failure and requiring 
outpatient oxygen therapy.  Id.

The September 1997 VA respiratory examination did not address 
findings for diffusion capacity of carbon monoxide by single 
breath method (DLCO (SB)) or maximum oxygen consumption 
expressed in ml/kg/min (with cardiorespiratory limit).  The 
predicted DLCO (SB) percentage must be obtained to properly 
adjudicate this claim because the applicable rating criteria 
under 38 C.F.R. § 4.97 provide that the respective predicted 
percentage scores for the FEV-1, FEV-1/FVC or DLCO (SB) tests 
can independently support an increased rating award.  Thus, 
the Board must remand this case as the examination report is 
inadequate for rating purposes.  38 C.F.R. § 4.2 (2000).  See 
Abernathy v. Principi , 3 Vet App 461 (1992).  On remand, the 
RO should ensure that all development warranted under the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) is completed.  Included among 
this development, the RO should attempt to obtain complete 
treatment records from Dr. J.M.

When all development has been completed, the veteran should 
be afforded a comprehensive VA pulmonary examination which 
specifically and clearly include readings for FEV-1, FEV-
1/FVC, and DLCO (SB), and maximum exercise capacity set forth 
in ml/kg/min oxygen consumption (with cardiorespiratory 
limit).  The examination should also address whether the 
veteran experiences any cor pulmonale, right ventricular 
hypertrophy, pulmonary hypertension, episode(s) of acute 
respiratory failure or whether he requires outpatient oxygen 
therapy.

Accordingly, this issue is REMANDED for the following action.

1.  The RO should obtain the veteran's VA 
clinical records since March 1999.

2.  The RO should request the veteran's 
complete medical records from Dr. J.M.  The RO 
should also request the veteran to identify 
any pertinent treatment records from any other 
private providers of treatment that are not 
currently associated with the claims folder.  
After obtaining any necessary releases, the RO 
should obtain all identified records.

3.  The RO must review the claims file and 
ensure that all notification and development 
action required by the VCAA is completed.  In 
particular, the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 of 
the Act (codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

4.  The veteran should then be afforded a 
comprehensive VA pulmonary examination to 
determine the extent and severity of his 
service connected bronchitis with pulmonary 
emphysema and history of pulmonary 
tuberculosis, minimal, inactive.  The claims 
folder should be made available to the 
examiner for review before examination. All 
necessary tests and studies, including PFT, 
should be performed and clinical 
manifestations should be reported in detail.  
Findings should specifically and clearly 
include readings for FEV-1, FEV-1/FVC, and 
DLCO (SB), and maximum exercise capacity set 
forth in ml/kg/min oxygen consumption (with 
cardiorespiratory limit).  It should also be 
noted whether the veteran experiences any cor 
pulmonale, right ventricular hypertrophy, 
pulmonary hypertension, episode(s) of acute 
respiratory failure, or whether he requires 
outpatient oxygen therapy.

5.  Thereafter, the RO should readjudicate the 
claim on appeal.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case (SSOC).  An 
appropriate period of time should be allowed 
for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. KISSEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


